Case 1:20-dm-00012-AJT Document 11-2 Filed 01/19/21 Page 1 of 8 PageID# 235




                   IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division
                                                                     EXPARTE and
                                                                       UNDER SEAL
IN RE:APPLICATION OF THE UNITED                      )
STATES OF AMERICA FOR ORDER                          )       Case No. 1:20-dm-12
PURSUANT TO 18 U.S.C. § 2703(d)                      )

                   THIRD EXPARTEP^ UNDER SEAL DECLARATION

       I, Steven S. Jett, on this IS''* day ofJanuary 2021, declare and state:

       1.     I was the declarant on ex parte and under seal declarations that were made in the
above-captioned case on September 23,2020 and October 8,2020. I incorporate here the
information and representations set forth in those declarations, including the statements about my
background and qualifications.

       2.      On December 16,2020,the Court ruled the 2703(d)Order "... is modified and

limited to the requested production of non-content information sent or received from the email
account Barbara.Starr@.tumer.com from government or military email addresses ..." (the

"December 16 Order"). I make this third ex parte and under seal declaration for the purpose of
explaining why the limitation ofthat production is harming the investigation, and why the
investigation needs access to information regarding other "external" emails.'
       3.      On December 30,2020,the government received a production from Warner

Media complying with the Court's December 16 Order. As explained in more detail in my




      'External Emails include all non-content user activity information between the account
Barbara.Starr@tumer.com and email accounts of individuals not employed by Wamer Media or
CNN. Specifically, Extemal Emails includes email chains where at least one person in a
message's address line is not employed by Wamer Media or CNN.
Case 1:20-dm-00012-AJT Document 11-2 Filed 01/19/21 Page 2 of 8 PageID# 236




October 8,2020 declaration, Starr published multiple articles containing classified information

over the period for which the 2703(d)order requests records,and a number ofother are on

related topics, but this investigation has focused most on one particular article. So far, I have
been able to review the information provided for the 48-hour period surrounding one ofthe

disclosures at issue in that article. Based on that review, it is clear to me that, without access to

all"extemal" emails that are responsive to the 2703(d)order as initially issued,the government

will not be able to further its investigation into the source ofthe leak.

       4.      The information contained in the production ofDecember 30,2020^ reveals that

Barbara Starr's primary contacts with official government email accounts during the 48-hour
period that I have reviewed so far almost exclusively were with members ofpublic affairs offices
associated with the military and Capitol Hill. Moreover, aside from one instance in which a
Congressional spokesman emailed Starr directly,the contacts with Capitol Hill consisted of
mailing lists ffom Congressional Communications Directors and Press Offices. This is
consistent with regular business contacts within the normal course of business. Neither group
comfortably could be characterized with the attribution of"administration official" used in the
predicating article, nor as members or staffers on Capitol Hill. While administration officials
sometimes are foimd within military public affairs cadre,it has been my experience that they are
exceptionally rare.

        5.     I do not have a firm understanding ofhow Barbara Starr defines an administration
official and it is true that those officials, who could be characterized as such, are located

throughout the government. Based on my training and experience, however,I believe that it is
most logical to assume that sources characterized as "administration officials" are located
somewhere on The White House compound. For example, on the same day as the predicating
Case 1:20-dm-00012-AJT Document 11-2 Filed 01/19/21 Page 3 of 8 PageID# 237




article, Starr published another article also citing "administration officials" who provided

statements that,in my estimation, supported a White House point ofview regarding the

deliberations with the Pentagon over the new strategy in Afghanistan.

       6.      Moreover, given the nature ofthejob, many former Pentagon officials end up as

military-policy advisors at the National Security Council(NSC),and vice versa. Based on my
training and experience, as well as many ofthe interviews that I conducted ofgovernment

officials at the Pentagon and at NSC,I believe, given the length of Starr's career at the Pentagon,

she would maintmn sources at NSC who previously were recruited by her at the Pentagon.

Indeed,in the course ofthis investigation, a military public affairs official stated to me that Starr

"often calls across the river at NSC"and that she once stated to him that not all her sources were

at the Pentagon. After a search ofthe entire December 30,2020 production provided by
WamerMedia for "@whitehouse.gov"I received no hits,^ The same search for"@eop.gov"
revealed only three hits,two of which were from Pentagon mailing lists where the @eop.gov

address appeared on the To line along with many others, including Barbara Starr, and one from
another mailing list from @vfrv.org, where the @eop.gov address appeared on the CC line. .

       7.      In the course ofinvestigating the possibility that the two administration officials

cited in the predicating article could be located at The White House compound,I learned ofthree
desk phones inside the CNN Pentagon Press Booth, one belonging to the government, and two
belonging to CNN. The Defense Information Systems Agency(DISA)informed me there were



       ^ During the course ofthis investigation,I learned that a former government employee
disclosed classified information to ajoumalist using his government account. That government
employee was a senior public affairs official assigned to Defense Press Operations, where
reporter Barbara Starr is embedded as the senior CNN Pentagon Correspondent. That former
government employee left government service, however, before the occurrence ofthe unlawful
disclosure that is the subject ofthis investigation.
Case 1:20-dm-00012-AJT Document 11-2 Filed 01/19/21 Page 4 of 8 PageID# 238




no reeords ofcalls on the government-owned desk phone located in the press hooth. While I was

able to obtain toll records from the CNN-owned phones,I received records reflecting only calls

incoming to the press booth. All calls made from the press booth are routed throu^ a trunk line

at the CNN Washington Bureau.

       8.      Based on my experience,I know that cellular service at the Pentagon is

problematic and most employees there,ifthey wish to use their cellular device, have to find a
window,enter the courtyard, or leave the building. Even so,I also obtained toll records for
Barbara Starr's personal and business cell phones. In order to prove or disprove the theory fliat

the source was a White House official, I needed to obtain and to review the production of Starr's

business email. I cannot resolve this theory ifI am left only with transactional records sent or

received from government accounts, which are, as noted below, not likely to be used,
       9.      While I share the Court's view that it is most likely that those who commit

unauthorized disclosures ofclassified information are those that have the access to such

information,to wit, government and/or military officials, based on the mformation provided to
me,as well as my own training and experience,I submit that it is far more likely that such
individuals would elect to commit those disclosures using personal or otherwise non-government

accounts rather than government accounts.

       10.     In preparation for this declaration, I have been provided a list ofcriminal
prosecutions within the last decade regarding unauthorized disclosures ofclassified information
to journalists or organizations, and have either emailed or spoken with many ofthe FBI case
agents involved. As noted below,in none ofthese cases did a government employee contact a
journalist using his/her government-owned email account.
Case 1:20-dm-00012-AJT Document 11-2 Filed 01/19/21 Page 5 of 8 PageID# 239




       11.     In the matter ofthe United States v. Bradley E. Manning.,PFC(UCMJ 2010),the

FBI case agent informed me that Manning did not use his official government email account to

disclose classified information and/or communicate with Wikileaks or Julian Assange.

       12.     In the matter ofthe United States v. Jeffrey Alexander Sterling(E.D. Va. 1:10-cr-

00485-LMB),the FBI case agent informed me that she obtained information jfiom Sterling's CIA

colleagues that Sterling had bragged about being a confidential source for an article written in
2001, while employed by the CIA,but she found no evidence that Sterling had used his
government email account to communicate with the journalist. By the time oftheir later
communications - - for which he was prosecuted - - Sterling already had been fired from the

CIA,and used several email addresses and phone numbers to commumcate with the journalist on
over 40 occasions.

       13.     In the matter ofthe United States v. Daniel Everette Hale(ED. Va. l:19-cr-

00059),the FBI case agent informed me Hale did not use his government email account to
communicate with journalists. In fact, Hale established a personal electronic communications
account specifically to communicate with the respective reporter.

        14.    In the matter ofthe United States v. Henry Kyle Frese(ED. Va. l:19-cr-00304-

LMB),the FBI case agent informed me that Frese did not use his government email account to
transmit classified information with the respective joumalists. Instead, Frese primarily disclosed

information during in-person meetings or over the phone, which were signaled by a Google chat
feature or text.


        15.    In the matter ofthe United States v. Reality Winner (S.D. Ga. 1:17-cr'00034-JRH-

BKE),the FBI case agent informed me that, while Winner did use a government workstation to
contact a podcast associated with a news outlet, she did so firom a personal email account. She
Case 1:20-dm-00012-AJT Document 11-2 Filed 01/19/21 Page 6 of 8 PageID# 240




also used that same personal email account to contact a differentjoumalist to ask if his show had

a secure P.O. Box, where she could send "fan mail." The classified information at issue was sent

to a news outlet through regular mail.

       16.    In the matter ofthe United States v. John C. Kiriakou (E.D. Va. 1:12-cr-00127'

LMB),the FBI case agents informed me Kiriakou did not use a government account to contact a

joumalist. They told me that Kiriakou simply used his personal email account.

       17.     In the matter ofthe United States v. Shamai Leibowitz(D. Md. 8:09-cr-006S2-

AW),the FBI case agents informed me that Leibowitz communicated with thejoumalist using his
personal email address and his personal telephone.

       18.     In the matter ofthe United States v. Stephen Jin-Woo Kim (D.D.D. 1:10-cr-00225-

CKK),the FBI case agents informed me that Kim did contact the joumalist at issue from his
Department of State desk phone. However,thatjoumalist was embedded at the Department of
State, in a similar way as Barbara Starr is embedded at the Pentagon, and received the call at his
own government-assigned desk phone. In a signed statement, Kim adnutted that he then
immediately re-contacted the joumalist on his mobile phone, and had two short conversations
(the first lasting 20 seconds, and the latter lasting 68 seconds). Badging records then showed
both exiting the Department of State at nearly the same time,and returning to the building
approximately 25 minutes later. In his signed statement,Kim admitted that he disclosed
classified information in a face-to-face conversation with the joumalist that occurred after he

exited the building. The FBI case agents also informed me Kim used two personal email
accounts to conununicate with the joumalist, one of which was an alias account used to
communicate with the joumalist's alias account.
Case 1:20-dm-00012-AJT Document 11-2 Filed 01/19/21 Page 7 of 8 PageID# 241




       19.     In the matter ofthe United States v. Donald Sachileben (S.D. Ind. l:13-cr-00200-

WTL),the FBI case agent informed me that Sachtleben used his personal mobile phone to

communicate classified information to the journalist.

       20.     In the matter ofthe United States v. Terry J. Albury(D. Minn. 0:18-cr-00067-

WMW),the FBI case agent informed me the Government is unaware ofhow Albury and the

joumalist first communicated, but has no information to suggest he used a government account.

An FBI search ofAlbury's residence located an SD card, wrapped in a small piece ofpaper with
the journalist's phone number. A camera installed above Albury's desk showed he was taking

photos ofthe screen ofhis government desktop.

       21.     Indeed,during my conversations wifii these FBI case agents regarding

prosecutions of government employees disclosing classified information to journalists,I am
aware ofno instance in which a government employee contacted ajoumalist using the

government employee's govemment-owned email account. Given the general understanding
among government olficials about banner authorities that allow monitoring ofgovernment

officials' computers,I believe it more likely those same officials, particularly those who are not
assigned to a public affairs office, would elect to use email accounts not affiliated with the
government,as the examples below will highli^t. Accordingly,the Court's December 16 Order,
which limits production to information related to govemment-owned email accounts,

significantly hinders the government's ability to identify the source ofthe unlawful disclosure of
classified information to Barbara Starr. And,as a result, I respectfully request the Court order

Wamer Mediate produce all Extemal Emails and not limit the investigation to records, sent or

received, fi:om government officials' government accounts.
Case 1:20-dm-00012-AJT Document 11-2 Filed 01/19/21 Page 8 of 8 PageID# 242




       22.    The facts and information contained in this Declaration are true and correct

according to the best of my knowledge,information, and belief.




                                                                 )teven S.
                                                               Special Agent,FBI
